PER CURIAM.
This is a Petition for Writ of Prohibition filed by the Guardian Ad Litem Program for the Eleventh Judicial Circuit in and for Miami-Dade County, Florida, and the Florida Department of Children and Family Services. We find the petition to be well-founded as the facts alleged in the petition would create in a reasonably prudent person a well-founded fear of not receiving a fair and impartial trial. Accordingly, we grant the petition for writ of prohibition.
SUAREZ and ROTHENBERG, JJ., concur.